Memorandum by the Court. Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed July 18, 1968, which adopted the opinion and decision of a Referee sustaining an initial determination of the respondent disqualifying the claimant from benefits upon the ground that she voluntarily left her employment without good cause. The board affirmed the Referee’s finding that the credible evidence in the record established that the claimant was not discharged, but left her employment voluntarily and without good cause, and further affirmed the finding that driving the manager in her automobile was not a burden sufficient to establish good cause for voluntary leaving. The office manager had been employed since May 26, 1966. The Referee’s finding that LEe claimant had driven the manager “ over a number of years ” is technically incorrect, but it has no crucial effect upon the finding as such. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.